DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the  application do have a duty to disclose to  the U.S. Patent and Trademark Office, all material information known to the applicant(s) as defined in 37 CFR §1.56. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001) ("Once an attorney, or an applicant has notice that information exists that appears material and questionable, that person cannot ignore that notice in an effort to avoid his or her duty to disclose."). Materiality controls whether information must be disclosed to the Office, not the circumstances under which or the source from which the information is obtained. The duty to disclose material information extends to information such individuals are aware of prior to or at the time of filing the application or become aware of during the prosecution thereof. See MPEP § 2001.06.
Claim Objections
Claims 2-3, 7-8 and  11-15 are objected to because of the following informalities: 
Claims 2, 7, 12  in line 1, “a plurality of messages” should be replaced by “the plurality of messages”.
Claim 3 in line 1, a comma (“,”) should be placed after “claim 2”.
Claim 8 in line 1, a comma (“,”) should be placed after “claim 7”.
Claim 11 
A change in claim 11 as suggested above would remove antecedent issues with other dependent claims such as claims 12-15, where, a term “the processor” is used.
         Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the inventor does not define "tangible machine-readable medium" alone as being non-transitory in the independent claim 6. The applicant is requested to add the term "non-transitory" before the claimed feature "tangible machine-readable medium" in every instances where the claimed feature is recited.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over William Lo  (9,887,880 B1), Lo hereinafter, in view of  IEEE Std 802.3TM-2008. (IEEE Standard 802.3TM-2008, 26 Dec., 2008), IEEE-2008, hereinafter. 

Re. Claims 1, 6 and 11, Lo teaches a method of auto-negotiation (Abstract -  a method for performing auto-negotiation using a single conductive path), a tangible machine-readable medium (Col 9 – line 35:40 - non-transitory medium that stores instructions) comprising a plurality of instructions that in response to being executed by a processor (Col 9 – line 55:57- microprocessor) of a processing system cause the processing system to (Col 9 – line 50:60)  and an apparatus (Fig.2) comprising: circuitry to receive, by a first Ethernet device, a plurality of messages transmitted by a second Ethernet device over a single twisted pair cable connecting the first Ethernet device and the second Ethernet device (Fig.1-4 & Col 1– line 59:67 -  first device that performs auto-negotiation using a single conductive path.  The first device includes auto-negotiation logic configured to perform auto-negotiation with a second device in half duplex mode over a single conductive path.  The single conductive path connects the first device to the second device. Fig.1-4 & Col 2– line 1:10 - auto-negotiation logic is configured to encode auto-negotiation pages (i.e. a plurality of messages) that communicate information about an operating parameter of the first device (physical layer defined as per IEEE802.3)  for transmission to the second device  (physical layer defined as per IEEE802.3)  and decode auto-negotiation pages (i.e. a plurality of messages) received from the second device that communicate information about an operating parameter of the second device.); store (Col 9 – line 35:40 - non-transitory medium that stores instructions), by the first Ethernet device, one or more time intervals between starting times of successive pairs of the plurality of messages (Fig.1-4 & Col 5 – line 27:37 - To accomplish half duplex DME auto-negotiation, the devices cycle sequentially between wait, transmit, blind, and receive states. ….transmission of auto-negotiation pages (i.e. a plurality of messages) between PHY 1 (e.g., the PHY layer of a first device) and PHY 2 (e.g., the PHY layer of a second link device).  …..  That is, a plurality of intervals (with patterns as shown in Fig.3-4) exist for transmission of auto-negotiation pages (i.e. a plurality of messages) between a first device (physical layer defined as per IEEE802.3) and a second device (physical layer defined as per IEEE802.3) in a communication network..); determine, by the first Ethernet device, if a pattern is found in the time intervals; when the pattern is found, set, by the first Ethernet device, a single twisted pair cable communications mode between the first Ethernet device and the second Ethernet device (Fig.2 & Col 4 – line 19:20 - communication link 250 may be a cable, a twisted pair wire ..Fig.1-4 & Col 1– line 59:67 -  first device that performs auto-negotiation using a single conductive path. Fig.4-7 &  Col 5 – line 39:49 - The wait state is used to avoid collisions as each device waits to the end of its wait state before transmitting a page.  If a page is received while the device is in the wait state, the device transitions into the receive state and will not transmit a page that would collide with a page being received. After PHY 1's wait state expires, PHY 1 enters the transmit state and transmits a first PHY 1 page. Also, see 510, 520, 525, 530 in Fig. 5, see 720, 730, 735, 740 in Fig. 7); 
Yet,  Lo does not expressly teach perform priority resolution between the first Ethernet device and the second Ethernet device by the first Ethernet device.
However, in the analog art, IEEE-2008 explicitly discloses perform priority resolution between the first Ethernet device and the second Ethernet device by the first Ethernet device. (Section 28.1.1- Auto-Negotiation function that allows a device to advertise enhanced modes of operation it possesses to a device at the remote end of a link segment and to detect corresponding enhanced operational modes that the other device may be advertising…… Where more than one common mode exists between the two devices, a mechanism is provided to allow the devices to resolve to a single mode of operation using a predetermined priority resolution function. The Auto-Negotiation function allows the devices to switch between the various operational modes in an ordered fashion, permits management to disable or enable the Auto-Negotiation function, and allows management to select a specific operational mode).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lo’s invention of Auto-negotiation over a single twisted wire pair to include  IEEE-2008’s invention of Physical Layer link signaling for Auto-Negotiation on twisted pair, because it provides the means to exchange information between two devices that share a link segment and to automatically configure both devices to take maximum advantage of their abilities (§28.1.1, IEEE-2008).
Re. Claims 2, 7 and  12,  Lo  and IEEE-2008 teach claims 1, 6 and 11 respectively.
Lo further teaches transmitting a plurality of messages from the first Ethernet device to the second Ethernet device over the single twisted pair cable according to the pattern. (Fig.1-4 & Col 5 – line 27:37 - To accomplish half duplex DME auto-negotiation, the devices cycle sequentially between wait, transmit, blind, and receive states. ….transmission of auto-negotiation pages (i.e. a plurality of messages) between PHY 1 (e.g., the PHY layer of a first device) and PHY 2 (e.g., the PHY layer of a second link device).  …..  That is, a plurality of intervals (with patterns as shown in Fig.3-4) exist for transmission of auto-negotiation pages (i.e. a plurality of messages) between a first device (physical layer defined as per IEEE802.3) and a second device (physical layer defined as per IEEE802.3) in a communication network. Fig.2 & Col 4 – line 19:20 - communication link 250 may be a cable, a twisted pair wire ..Fig.1-4 & Col 1– line 59:67 -  first device that performs auto-negotiation using a single conductive path. Fig.4-7 &  Col 5 – line 39:49 - The wait state is used to avoid collisions as each device waits to the end of its wait state before transmitting a page.  If a page is received while the device is in the wait state, the device transitions into the receive state and will not transmit a page that would collide with a page being received. After PHY 1's wait state expires, PHY 1 enters the transmit state and transmits a first PHY 1 page. Also, see 510, 520, 525, 530 in Fig. 5, see 720, 730, 735, 740 in Fig. 7).




Claims 3, 5, 8, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, in view of  IEEE-2008, further in view of Xiao et al. (2019/0253968), Xiao hereinafter.

Re. Claims 3, 8 and  13,  Lo  and IEEE-2008 teach claims 2, 7 and 12 respectively.
Yet, Lo  and IEEE-2008 do not expressly teach adjusting start times of transmitting messages from the first Ethernet device to the second Ethernet device over the single twisted pair cable to avoid collisions of messages.
However, in the analogous art, Xiao explicitly discloses adjusting start times of transmitting messages from the first Ethernet device to the second Ethernet device over the single twisted pair cable to avoid collisions of messages. (Fig.1-16 & ¶0056 - The AP can coordinate or centralize control of the TWT slots and the STAs associated with the TWT slots in accordance with the interval between TBTTs and therefore may manage which STAs perform transmission/reception of data at any given point in time.  Because collisions in a congested environment can lead to large amount of wasted power, by coordinating the times at which the STA wake it may be possible to reduce the contention in a densely populated medium and save power since the STAs are asleep until their respective TWT slot occurs. Fig.1-16 & ¶0071 - The normal termination time 510 may be a set time or may simply be calculated based on the designated service period duration as offset from the start time.  …..  An adjusted minimum TWT wake duration 512 may represent an elapsed time from the actual start time 506 to the normal termination time 510. Fig.1-19 & ¶0200 - Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another.  …. other remote source using a coaxial cable, fiber optic cable, twisted pair).


Re. Claims 5, 10 and  15,  Lo , IEEE-2008 and Xiao teach  claims 2, 8 and 13 respectively.
Lo further teaches waiting a first time period after transmitting a first one of the plurality of messages transmitted from the first Ethernet device to device to the second Ethernet device over the single twisted pair cable; and waiting a second time period after transmitting a second one of the plurality of messages transmitted from the first Ethernet device to device to the second Ethernet device over the single twisted pair cable.( Fig.1-6 & Col 5 – line 27:37 - To accomplish half duplex DME auto-negotiation, the devices cycle sequentially between wait, transmit, blind, and receive states. ….transmission of auto-negotiation pages (i.e. a plurality of messages) between PHY 1 (e.g., the PHY layer of a first device) and PHY 2 (e.g., the PHY layer of a second link device).  …..  That is, a plurality of intervals (with patterns as shown in Fig.3-4) exist for transmission of auto-negotiation pages (i.e. a plurality of messages) between a first device (physical layer defined as per IEEE802.3) and a second device (physical layer defined as per IEEE802.3) in a communication network. Fig.1-6 & Col 7 – line 39:54 - To avoid a subsequent collision, the receive and transmit state machines are adapted so that in the event that a device's receive state times out without receiving a page, the device will wait some number of wait periods before transmitting a subsequent page.  The number can be a random number between 0 and N, with N selected to balance the length of wait with the probability of a subsequent collision.  In the illustration of FIG. 6, PHY 1 waits 0 wait periods before entering the transmit state and PHY 2 waits 2 wait periods.  Because the propagation delay between PHY 1 and PHY 2 is greater than the wait period, while PHY 2 is in its second wait period of the extended wait state).

Allowable Subject Matter
Claims 4, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 4 – when the single twisted pair cable communications mode is not set, if a time condition is met, performing automatic medium-dependent interface crossover (auto-MDIX) randomize twisted pair selection.
Claim 9 – when the single twisted pair cable communications mode is not set, if a time condition is met, perform automatic medium-dependent interface crossover (auto-MDIX) randomize twisted pair selection.
Claim  14 – when the single twisted pair cable communications mode is not set, if a time condition is met, perform automatic medium-dependent interface crossover (auto-MDIX) randomize twisted pair selection.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mills et al; 2003/0165152; See Abstract, ¶0010,  ¶0016, ¶0019, ¶0024, ¶0026, ¶0028-¶0035, ¶0044, ¶0053, ¶0070, ¶0102, ¶0103, ¶0104-¶0119, ¶0121-¶0130   along with Fig.1-10..
Huff, ¶0077, ¶0078, ¶0088, ¶0089, ¶0096, ¶0103, ¶0113, ¶0036, ¶0037, ¶0047, ¶0050-¶0064, ¶0069-¶0083   along with Fig.1-4.
Mills et al; 2003/0165142; See ¶0009, ¶0010, ¶0016, ¶0019, ¶0024, ¶0028, ¶0029, ¶0031, ¶0044, ¶0053, ¶0070,¶0071, ¶0094, ¶0110, ¶0114, ¶0115, ¶0116, ¶0117-¶0121,¶0125-¶0131, ¶0133-¶0139, ¶0158  along with Fig.1-12.
Dove et al; US 6,175,865B1. See Col 2 / line 19-24.
Litichever et al; 2019/0385057; See ¶0005-¶0016, ¶0021, ¶0023, ¶0024, ¶0025, ¶0028, ¶0051,¶0075, ¶0245, ¶0251,¶0254, ¶0278,¶0418 along with Fig. 1-7.
 IEEE Standard for Ethernet; Amendment 4: Physical Layer Specifications and Management Parameters for 1 Gb/s Operation over a Single Twisted-Pair Copper Cable. IEEE Std 802.3bp™-2016. See §98 - Auto-Negotiation for single differential-pair media.

Yet, none of those references disclose objected claims as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467